Exhibit 10.20

FIRST AMENDMENT TO

PLEDGE AGREEMENT

This First Amendment to Pledge Agreement (this “Amendment”), is made and entered
into as of December 1, 2006, by and between QC Financial Services, Inc., a
Missouri corporation (“Pledgor”), and U.S. Bank National Association, a national
banking association, as Agent under the Credit Agreement (“Secured Party”).

RECITALS

A. Pledgor and Secured Party have previously entered into a Pledge Agreement,
dated as of January 19, 2006 (the “Pledge Agreement”) pursuant to which Pledgor
pledged certain Collateral to Secured Party as security for the prompt payment
and performance of certain Secured Obligations of Pledgor, including obligation
pursuant to an Unlimited Guaranty Agreement provided by Pledgor to Secured Party
(the “Guaranty Agreement”). The Guaranty Agreement was provided to Secured Party
in connection with a Credit Agreement, dated as of January 19, 2006, by and
among QC Holdings, Inc., a Kansas corporation, the Banks party thereto and
Secured Party, in its capacity as Agent (the “Credit Agreement”).

B. Pledgor has acquired, or contemporaneous herewith will acquire, all of the
membership interests in Express Check Advance of South Carolina, LLC, a
Tennessee limited liability company (“Express Check Advance”).

C. Pursuant to the terms of the Credit Agreement, Pledgor is required to deliver
an amendment to the Pledge Agreement which results in all of the membership
interest in Express Check Advance becoming subject to the Pledge Agreement.

D. The parties enter into this Amendment to amend certain terms of the Pledge
Agreement.

NOW THEREFORE, Pledgor and Secured Party for good, sufficient and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
agree as follows:

1. Amendment to the Pledge Agreement. The text of Schedule 1 of the Pledge
Agreement is hereby deleted in its entirety, and inserted in lieu thereof is the
following text:



--------------------------------------------------------------------------------

Schedule 1

Pledged Interests

 

Name of Issuer

  

Jurisdiction of

Organization

   Type of Interest   

Number of

Shares/Units

(if applicable)

  

Certificate

Numbers

(if any)

  

Percentage of

Outstanding

Interests in Issuer

QC Properties, LLC

   Kansas    Member’s Interest    100    —      100%

QC Financial Services of California, Inc.

   California    Common Stock    1,000    1    100%

QC Advance, Inc.

   Missouri    Common Stock    1,000    1    100%

Cash Title Loans, Inc.

   Missouri    Common Stock    1,000    1    100%

QC Financial Services of Texas, Inc.

   Kansas    Common Stock    1,000    1    100%

Express Check Advance of South Carolina, LLC

   Tennessee    Member’s Interest    —      —      100%

2. Conditions Precedent. It shall be a condition precedent to the effectiveness
of this Amendment that (i) each representation and warranty set forth in Article
5 of the Pledge Agreement shall be true and correct as of the date of this
Amendment (and Pledgor hereby affirms that such representations and warranties
are true and correct as of the date of this Amendment), (ii) Pledgor shall have
paid the costs and expenses referenced in Section 7 below, and (iii) Secured
Party shall have received such other items as it may reasonably request.

3. No Other Amendments. Except as expressly set forth herein, or as necessary to
incorporate the modifications and amendments herein, all the terms and
conditions of the Pledge Agreement shall remain unmodified and in full force and
effect, and Pledgor hereby confirms, reaffirms and ratifies the Pledge Agreement
and agrees to perform and comply with the terms and the conditions of the Pledge
Agreement, as amended herein.

4. No Impairment. Nothing in this Amendment shall be deemed to or shall in any
manner prejudice or impair the Credit Documents, or any security granted or held
by Secured Party or the Banks for the indebtedness evidenced by the Notes.

5. Defined Terms. Capitalized terms not otherwise defined in this Amendment
shall have the meanings ascribed in the Pledge Agreement.

6. Binding Agreement. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

7. Fees and Expenses. Pledgor agrees to pay and reimburse Secured Party and the
Banks for all of their out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation, execution, filing, enforcement and
administration of this Amendment including, without limitation, the fees and
expenses of counsel to Secured Party and the Banks.

8. Law, Venue, Jurisdiction and Service of Process. Any controversy or claim
between or among the parties hereto arising out of or relating to this Amendment
shall be controlled by the provisions of Section 13 of the Pledge Agreement with
respect to choice of law and venue, submission to jurisdiction and service of
process.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor and Secured Party have executed this Amendment as of
the day and year first above written.

 

PLEDGOR: QC FINANCIAL SERVICES, INC., a Missouri corporation By:        Douglas
E. Nickerson   Chief Financial Officer

 

SECURED PARTY: U.S. BANK NATIONAL ASSOCIATION, a national banking association,
as Agent By:        Timothy Petty, Senior Vice President

 

3